Order issued August 18, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00251-CV
                            ———————————
    LAURA ZARAGOZA RODRIGUEZ DE REYES, ET AL., Appellants
                                        V.
         EVANGELINA LOPEZ GUZMAN ZARAGOZA, Appellee


                    On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-30215


                           MEMORANDUM ORDER

      Laura Zaragoza Rodriguez de Reyes, an appellant in this case, has filed an

unopposed motion to dismiss her individual appeal. We grant the motion and dismiss

the appeal filed by Laura Zaragoza Rodriguez de Reyes. See TEX. R. APP. P.

42.1(a)(1). The appeals of all other appellants remain pending.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Lloyd.




                                        2